November 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      DREXEL CORPORATION, Appellant

NO. 14-13-00353-CV                          V.

                EDGEWOOD DEVELOPMENT, LTD, Appellee
                   ________________________________

       This cause, a permissive interlocutory appeal from the order signed April 15,
2013 in favor of appellee Edgewood Development, Ltd, was heard on the transcript
of the record. We have inspected the record and find no error in the trial court’s
ruling. We order the trial court’s order AFFIRMED.

      We order appellant Drexel Corporation to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.